Citation Nr: 0308054	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  96-27 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to an effective date earlier than January 6, 
1997, for the grant of service connection for right wrist 
epicondylitis.

4.  Entitlement to a rating in excess of 10 percent for right 
wrist epicondylitis.

(The issues of entitlement to service connection for eye 
disability and entitlement to compensable ratings for 
allergic rhinitis and seborrheic dermatitis will be the 
subject of a later decision by the Board of Veterans' Appeals 
(Board).)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 1987 to 
August 1991.  He also had a period of active duty for 
training in the U.S. Naval Reserves from December 1982 to 
June 1983.  

This matter comes before the Board in a manner that requires 
some explanation.  A June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas denied entitlement to service connection for 
residuals of pneumonia and for major joint arthritis.  The 
veteran thereafter perfected his appeal of those issues.

In August 1998, the RO denied service connection for hearing 
loss, right hand numbness, right lateral epicondylitis, right 
elbow epicondylitis, allergic rhinitis, dizziness, and 
headaches, as well as for bilateral eye disability, and for 
psychiatric, skin, bilateral knee, bilateral shoulder, low 
back, and neck disabilities.  In August 1999, service 
connection for allergic rhinitis, seborrheic dermatitis of 
the face and right wrist epicondylitis was granted.  In 
October 1999 the veteran perfected his appeal of the August 
1998 rating decision with respect to each issue addressed in 
that decision other than service connection for allergic 
rhinitis, seborrheic dermatitis and right wrist epicondylitis 
(service connection for which had already been granted in 
August 1999).  In November 1999 the veteran submitted a 
notice of disagreement with the August 1999 rating decision 
with respect to the initial ratings assigned his allergic 
rhinitis, seborrheic dermatitis and right wrist 
epicondylitis, as well as with the effective date assigned 
the grant of service connection for those disabilities.  

In July 2000, entitlement to an effective date of September 
26, 1996, was allowed for the grant of service connection for 
allergic rhinitis and for seborrheic dermatitis; the veteran 
was advised that the assignment of the September 1996 
effective date resolved his disagreement with the effective 
dates assigned for the grant of service connection for 
allergic rhinitis and for seborrheic dermatitis.  The veteran 
thereafter perfected his appeal of the August 1999 rating 
decision regarding the proper evaluation of his allergic 
rhinitis, seborrheic dermatitis and right wrist 
epicondylitis, and the proper effective date for the grant of 
service connection for right wrist epicondylitis.

In November 2001, service connection was granted for 
musculoskeletal pain, fatigue, sleep disturbances, 
paresthesias, headaches, dizziness and depression; he was 
informed that the above grants of service connection 
constituted a full grant of his appeal with respect to the 
issues of service connection for major joint arthritis, 
dizziness, headaches, and right hand numbness, and for 
psychiatric, bilateral knee, low back, bilateral shoulder, 
right elbow and neck disabilities. 

The veteran thereafter testified before the undersigned 
Veterans Law Judge at a hearing held at the RO in September 
2002.  At that time the veteran and his representative 
clarified that the only issues currently on appeal are those 
listed on the title page of this action and in the 
parenthetical on that page.

As noted above, the issues of entitlement to compensable 
ratings for allergic rhinitis and seborrheic dermatitis of 
the face, and entitlement to service connection for eye 
disability, have been developed for appellate review.  The 
Board is currently undertaking additional development on 
these issues pursuant to authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  When the development actions are 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 67 Fed. Reg. 3099, 
3105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  The veteran does not have any residuals of pneumonia.

2.  The veteran does not have hearing loss for VA 
compensation purposes.

3.  On October 18, 1993, more than one year following his 
discharge from service, the veteran filed a claim for right 
wrist arthritis based specifically on the occurrence of right 
wrist injury sustained in service.

4.  Service connection for right wrist arthritis was denied 
in a June 1994 rating decision; the veteran perfected his 
appeal of that rating decision.

5.  Service connection for right wrist epicondylitis was 
granted in August 1999.

6.  The veteran is left-hand dominant.

7.  The veteran's right wrist epicondylitis is productive of 
pain and some weakness, but not by significant limitation of 
right wrist motion, neurological impairment or involvement of 
the fingers of the right hand.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of pneumonia that are 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

2.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.385 (2002).

3.  The criteria for assignment of an effective date of 
October 18, 1993, for the grant of service connection for 
right wrist epicondylitis have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.400 (2002).

4.  The criteria for a rating in excess of 10 percent for 
right wrist epicondylitis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claims.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect").  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the June 1994 rating decision denying service connection 
for residuals of pneumonia, of the August 1998 rating 
decision denying service connection for hearing loss and of 
the August 1999 rating decision granting service connection 
for right wrist epicondylitis, assigning a 10 percent 
evaluation therefor effective January 6, 1997.  In response 
to his notices of disagreement with the above rating 
decisions, the veteran was provided with statements of the 
case in June 1995, August 1999 and July 2000 which 
collectively notified him of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.  The Board notes that 
the veteran was specifically notified in a May 2002 
supplemental statement of the case of the regulations 
implementing the VCAA.  In addition, the RO in June 2001 
advised the veteran of the evidence necessary to substantiate 
his claims, and specifically informed him of what evidence VA 
would obtain for him and of what evidence he was responsible 
for submitting.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claims.  Moreover, and as noted above, the 
June 2001 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
The Board notes in this regard that the veteran reported to a 
VA hearing officer in April 1999 that he was told by a 
private physician in 1992 or 1993 that he had current 
residuals from his pneumonia in service.  He has also 
recently indicated that he is receiving treatment for his 
right wrist disability from a private therapist.  With 
respect to his lung claim, the Board notes that the veteran 
was specifically advised by the hearing officer to obtain and 
submit to VA records from the unidentified physician; he has 
not done so or further identified the physician.  See 
38 C.F.R. § 3.103(c)(2) (2002).  With respect to the 
therapist for his right wrist, the Board notes that he has 
not identified the referenced therapist or authorized VA to 
obtain any records on his behalf, despite being specifically 
notified in the June 2001 correspondence of his 
responsibility for providing VA with sufficient information 
and authorization to obtain records from any private source.  
The Board points out that the United States Court of Appeals 
for Veterans Claims (Court) has held that the duty to assist 
is not a one-way street, and an appellant must do more than 
passively wait for assistance when he has information 
essential to his claim.  Wood v. Derwinski, 1 Vet. App. 190 
(1990).  Since the veteran has not identified and authorized 
VA to obtain medical records from the referenced therapist, 
or from the physician who treated him in 1992 or 1993, the 
Board finds that VA's duty to assist the veteran in obtaining 
additional non-VA records has been fulfilled.

The record also reflects that the veteran was afforded VA 
examinations of his right wrist disability in May 1995 and 
May 1997, and in connection with his claim for service 
connection for residuals of pneumonia in May 1995.  The Board 
notes that the veteran has not been afforded a VA audiologic 
examination in connection with his claim for service 
connection for hearing loss.  VA is required to provide a 
medical examination if VA determines that it is necessary to 
decide the claim.  A medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(A) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (B) establishes that the veteran suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2002);  See Charles v. Principi, 16 Vet. App. 
370 (2002).

As will be discussed in further detail below, the evidence of 
record includes service medical records which contain 
audiologic findings demonstrating that the veteran does not 
have hearing loss for VA compensation purposes under 
38 C.F.R. § 3.385.  Moreover, there is no evidence on file 
showing that the veteran has ever had hearing loss for VA 
purposes.  While the veteran, his wife and his representative 
nevertheless argue that he does have hearing loss, as 
laypersons, their statements do not constitute competent 
evidence as to medical matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2002).  In 
short, while there is competent evidence demonstrating the 
absence of hearing loss for VA purposes, there more 
importantly is no competent evidence suggesting that the 
veteran does have hearing loss for VA purposes.  In essence, 
there is no competent lay or medical evidence on file of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; a VA examination of the veteran in 
connection with his claim for service connection for hearing 
loss is therefore not warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


I.  Service connection for residuals of pneumonia and hearing 
loss

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service incurrence of organic diseases of 
the nervous system, such as sensorineural hearing loss, 
during wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

Factual background

Service medical records show that on audiologic evaluation in 
November 1986, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
20
15
LEFT
15
0
5
15
20


On audiologic evaluation in February 1987, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
5
LEFT
0
0
10
10
20


On audiologic evaluation at his May 1991 examination for 
discharge, the veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
15
5
LEFT
20
10
5
20
5

The service records show that the veteran was treated for 
upper respiratory infections and pharyngitis on a number of 
occasions, and that he reported smoking several packs per day 
of cigarettes.  In March 1983 the veteran presented with 
symptoms including rales, rhonchi and wheezing; chest X-ray 
studies showed possible patchy infiltrate in the right lower 
lobe, and the veteran was diagnosed with question of atypical 
pneumonia, shortly changed to probable atypical pneumonia.  
In May 1983 he was treated for wheezing considered to be 
bronchitis or possibly pneumonia; chest X-ray studies showed 
prominent vascular markings, and the veteran's treating 
physicians noted that his smoking was contributing to his 
symptoms.  A November 1983 chest X-ray study was negative for 
any abnormalities.  Chest X-ray studies in August 1987 were 
negative, and pulmonary function testing demonstrated normal 
spirometry.  At the veteran's examination for discharge, 
chest X-ray studies were normal although he reported 
experiencing shortness of breath as well as hay fever and 
frequent colds.

On file are VA treatment records for September 1993 to July 
2001 which show that chest X-ray studies were consistently 
negative for any pertinent abnormalities.  The records are 
negative for any complaints, finding or diagnosis of hearing 
loss.  The records show treatment for allergic rhinitis.

On file is the report of a September 1993 Persian Gulf War 
Registry examination, at which time physical examination of 
the lungs revealed multiple rhonchi without rales; the 
veteran was diagnosed with upper respiratory infection with 
sinusitis and some bronchitis.  A November 1993 follow-up 
letter informed the veteran that chest X-ray studies were 
normal, and that his sinusitis had cleared up.

Of record is the report of a May 1995 VA examination, at 
which time the veteran reported smoking one pack per day of 
cigarettes.  He reported that he was treated in 1982 for 
"walking pneumonia", but that he had been fine since that 
time after taking a course of antibiotics.  Physical 
examination of the respiratory system was negative for any 
identified abnormalities, and the veteran was diagnosed with 
history of pneumonia in the distant past with no sequelae.

On VA examination in May 1997 the veteran's lungs were clear 
to auscultation; he was diagnosed with mild allergic 
rhinitis.

On file are several lay statements by acquaintances of the 
veteran, received in June 1997, which collectively indicate 
that the veteran's hearing appeared to have worsened.

The veteran was afforded a hearing before a hearing officer 
at the RO in April 1999, at which time he testified that he 
had experienced hearing loss from noise exposure in service.  
He denied receiving any treatment for hearing loss, but his 
spouse testified that he was hard of hearing.  The veteran 
reported that he experienced problems with breathing, and 
that he was told by a physician in 1992 or 1993 that he had 
residuals from his pneumonia in service.  

In a September 1999 statement, the veteran contended that he 
was exposed to loud noises in service, as a result of which 
his hearing had deteriorated.

On VA examination in January 2002 the veteran reported 
experiencing constant breathing problems, with dyspnea at 
rest as well as on exertion; he was diagnosed with maxillary 
sinusitis as well as allergic rhinitis.

At his September 2002 hearing before the undersigned, the 
veteran reported that he experienced trouble breathing, and 
that he had been sick since service, although he was unsure 
if he was sick with pneumonia.  He indicated that he had 
treated himself with non-prescription medications for his 
lung problems.  The veteran's representative contended that 
the pneumonia experienced in service had scarred the 
veteran's lungs.  With respect to hearing loss the veteran 
reported that he had not worn hearing protection in service, 
and that he had hearing loss caused by noise exposure in 
service.  He asserted that his separation audiologic 
examination was inadequate.

Analysis

A.  Residuals of pneumonia

Although the veteran was treated for pneumonia in service in 
April and May 1983, no further complaints, finding or 
diagnosis of pneumonia are documented in the service medical 
records, including at his examination for discharge, and 
chest X-ray studies in service from November 1983 were 
consistently negative for any abnormal findings.  Moreover, 
while the veteran reported complaints in service including 
shortness of breath at his examination for discharge, no 
diagnosis of a chronic respiratory disorder was rendered, and 
the veteran's symptoms were attributed to conditions such as 
tobacco use, upper respiratory infections, and rhinitis.

Additionally, there is no post-service medical evidence of 
any pneumonia residuals or even of a respiratory disorder.  
In this regard the Board notes that while the veteran 
exhibited rhonchi at his September 1993 VA examination, his 
complaints were attributed to either an upper respiratory 
infection, to sinusitis, or to bronchitis, and by November 
1993 his symptoms had largely resolved and chest X-ray 
studies were negative for any abnormalities.  The record 
reflects that the veteran was afforded a VA examination in 
May 1995 at which time the examiner specifically concluded 
that no residuals of pneumonia were present in the veteran.  
No lung abnormalities were present on VA examination in May 
1997 and that the record is otherwise negative for any post-
service medical evidence suggesting the presence of any 
residuals of pneumonia or of any associated lung disorder.

In essence, the only evidence suggesting the presence of any 
pneumonia residuals consist of the statements and testimony 
of the veteran and his representative.  Since there is no 
indication that either the veteran or his representative is 
qualified through education, training or experience to offer 
medical diagnoses, as laypersons, their statements as to 
medical diagnosis do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2002).  Moreover, while the veteran 
contends that a physician has informed him that he does have 
pneumonia residuals, as a layperson, his account of what his 
physician purportedly told him about his claimed lung 
problems, filtered as it is through the sensibilities of a 
layperson, does not constitute competent medical evidence.  
See Robinette v. Brown , 8 Vet. App. 69 (1995).

Accordingly, as there is no post-service medical evidence 
demonstrating the presence of any pneumonia residuals or 
associated lung disability, the Board concludes that the 
preponderance of the evidence is against the claim.  The 
claim for service connection for residuals of pneumonia is 
therefore denied.

B.  Hearing loss

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2002). 

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of the absence of legal merit or lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Although the veteran and his wife contend that he has hearing 
loss, and several acquaintances have reported witnessing him 
experience hearing difficulty, the veteran's service medical 
records and his May 1991 discharge examination report contain 
audiologic findings demonstrating that he does not have a 
hearing loss disability for VA compensation purposes, and 
there is otherwise no competent evidence on file 
demonstrating the presence of hearing loss for VA 
compensation purposes.  The veteran does not dispute this, 
but rather argues that his level of hearing loss is close 
enough to the level required to establish the presence of 
hearing loss disability that VA should resolve reasonable 
doubt in his favor.  The Board points out, however, that 
38 C.F.R. § 3.385 lays out specific numeric criteria for 
determining the presence of hearing loss, and that audiologic 
findings of record simply do not satisfy those criteria.  The 
Board acknowledges the veteran's contention that his 
separation examination was inadequate, although the Board 
points out that he has not explained the basis for his 
assertion, but points out that even if the military 
examination was deficient, there still is no competent 
evidence of record suggesting that he has hearing loss for VA 
compensation purposes.

Since audiologic findings of record do not demonstrate 
hearing loss disability for VA compensation purposes, and as 
there is otherwise no competent evidence on file 
demonstrating the presence of such hearing loss, the claim 
must be denied.


II.  Entitlement to an earlier effective date for the grant 
of service connection for right wrist disability

Factual background

On October 18, 1993, the veteran submitted a VA Form 21-526, 
on which he claimed service connection for multiple joint 
arthritis, as well as for pneumonia.  In November 1993 he 
submitted a statement indicating that attached were copies of 
medical records and other documents; included with the 
statement were service medical records for the veteran 
documenting that he sprained his right wrist in a motorcycle 
accident in May 1991.  In April 1994 the veteran indicated 
that he had been treated for arthritis pain affecting 
multiple joints, including his right wrist, and he noted that 
he had been in a motorcycle accident and had been treated for 
joint pain in service.  

In a June 1994 rating decision, service connection for 
multiple joint arthritis, including of the right wrist, was 
denied.  The veteran perfected his appeal of this decision.

On January 6, 1997, the veteran, through his representative, 
requested consideration of his claim for right wrist pain and 
weakness under the provisions of 38 C.F.R. § 3.317 (relating 
to undiagnosed illnesses in veterans who served in the 
Southwest Asia theater of operations).  In an August 1998 
rating decision, service connection for right lateral 
epicondylitis (the RO's characterization of the claim for 
right wrist pain), was denied.  Thereafter, service 
connection for right wrist epicondylitis was granted in 
August 1999; the veteran was assigned a 10 percent evaluation 
for the disability, effective January 6, 1997.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  The effective date for the grant of service 
connection is the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2002).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151 (2002).

Although the veteran, in submitting a claim for multiple 
joint arthritis in October 1993, did not specifically 
identify his right wrist as included in his claim, he made 
clear in supporting documents submitted shortly thereafter 
that he was basing his claim on the residuals of a motorcycle 
accident occurring in May 1991, including the right wrist 
injury received at that time.  Moreover, review of his June 
1994 statement makes clear that in describing his claim as 
one for "arthritis", he was actually seeking service 
connection for a right wrist problem that was productive of 
pain.  In the Board's opinion, while the veteran's October 
18, 1993, claim was less than clear as to what benefits were 
being sought, he was at that time seeking entitlement to 
service connection for a right wrist disorder, however 
inartfully characterized by him.  The Board notes, and the 
veteran does not dispute, that no claim for service 
connection was filed for any disability until October 1993, 
more than one year following his discharge from service.

Although the veteran, in January 1997, submitted a statement 
requesting service connection for right wrist pain and 
weakness, the Board points out that the statement was a 
request to amend his claim to include consideration of the 
provisions of 38 C.F.R. § 3.317.  His January 1997 statement 
was not, in the Board's opinion, the veteran's original claim 
for right wrist disability, and instead was merely a request 
for consideration of his pending claim on the additional 
basis of the regulation pertaining to undiagnosed illnesses.

Accordingly, as the veteran first filed a claim for service 
connection for a right wrist disorder on October 18, 1993, 
more than one year following his discharge from service, and 
as the medical evidence on file supports the presence of 
right wrist problems since at least the time of the claim, 
the Board concludes that the veteran is entitled to an 
effective date of October 18, 1993, but not earlier, for the 
grant of service connection for right wrist epicondylitis.


III.  Evaluation of right wrist epicondylitis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected right wrist epicondylitis.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the United States 
Court of Appeals for Veterans Claims (Court) also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).



Factual background

Service medical records show that the veteran reported, on a 
U.S. Naval Reserves entrance examination in December 1982, a 
history of a right wrist fracture at age 14.  The records are 
otherwise negative for any reference to the wrist until he 
sustained a sprain of the right wrist in May 1991 as the 
result of a motorcycle accident; X-ray studies of the wrist 
at that time were normal.  Physical examination disclosed the 
presence of some swelling, but with good range of motion.  
The service medical records indicate that the veteran is 
left-handed.

VA treatment records for September 1993 to July 2001 note 
that the veteran is left-handed and show complaints of right 
wrist pain and weakness.  Electromyograph studies in January 
1994 were normal, although physical examination showed 
tenderness at the right lateral epicondyle.  In June 1998 the 
veteran reported experiencing right hand pain and numbness, 
and in September 1998 he exhibited right wrist tenderness, 
without any swelling or limitation of motion.  X-ray studies 
of the right wrist in January 1999 showed a healed fracture 
of the right distal radius; at that examination the veteran's 
wrist was found to exhibit normal range of motion without 
swelling, although tenderness was present.  The veteran 
informed his treating physicians that his job involved 
working for friends who put up with his disabilities as a 
favor.  In April 1999 he reported symptoms including right 
hand numbness, but physical examination of the wrist was 
normal, and he was diagnosed with healed fracture of the 
right radius and with rule out carpal tunnel syndrome.  The 
veteran underwent eletromyograph studies in December 1999 
which showed mild carpal tunnel syndrome.  

The treatment records show that in January 2000 the veteran 
underwent a functional assessment of his right wrist, at 
which time he exhibited decreased grip strength and reported 
that he required assistance at work to push cars.  He 
exhibited good endurance as well as full range of right wrist 
motion and motion of the fingers of the right hand, and the 
examiner concluded that the veteran's right wrist was 
functional despite his complaints of pain and stiffness of 
the wrist and fingers.  In April 2000 he presented with 
complaints of right hand weakness.  Physical examination 
disclosed the absence of any tenderness, swelling or 
decreased range of motion, although decreased grip strength 
was noted.  The veteran's wrist fracture was noted to have 
healed well.  The treating physician concluded that the 
veteran might not be able to lift heavy equipment due to his 
right hand condition and might not be able to function using 
heavy equipment due to his physical and mental conditions.

On VA examination in September 1993, the veteran was noted to 
have normal strength, sensation and coordination in his 
extremities.  The veteran's diagnoses included multiple joint 
arthritis.

In an April 1994 statement, the veteran indicated that he had 
lost two jobs in the past because of his physical conditions.

On file is the report of a May 1995 VA examination, at which 
time the veteran reported that his job involved auto body 
work; he did not report losing any time from work on account 
of his disability.  The examiner noted that the veteran was 
left-handed.  The veteran indicated that lifting 20 pounds or 
more with his right wrist caused pain.  Physical examination 
of the right wrist disclosed the absence of any swelling, 
tenderness or erythema.  He was able to flex the wrist to 40 
degrees and to extend the wrist to 50 degrees; no subluxation 
or abnormal angle of fixation was evident.  His right upper 
extremity strength was 5/5, with normal coordination and 
normal deep tendon reflexes; sensation was intact in the 
wrist.  The veteran was diagnosed with mild post-traumatic 
degenerative changes of the right wrist.

On file are several statements by acquaintances of the 
veteran, received in June 1997.  The statements collectively 
indicate that the veteran experienced problems with his arms, 
with loss of dexterity in his wrists.

On VA examination in May 1997, the veteran reported that he 
continued to work in an automotive repair shop.  He 
complained of right wrist pain and episodic weakness, as well 
as paresthesia.  The examiner indicated that the veteran was 
right-handed.  Physical examination of the right wrist 
disclosed minimally painful wrist flexion, with flexion to 80 
degrees, extension to 70 degrees, radial deviation to 20 
degrees and ulnar deviation to 30 degrees.  The veteran was 
able to supinate his forearm to 80 degrees and to pronate the 
forearm to 80 degrees.  His motor and sensory functions were 
intact.  The veteran exhibited slight weakness in his right 
grip with breakaway weakness in both biceps, but the examiner 
noted that the breakaway weakness was inconsistent with the 
excessive muscular hypertrophy in the veteran and the absence 
of any atrophy that would be consistent with any significant 
joint or paresthetic disorder.  The examiner diagnosed wrist 
pain and weakness consistent with mild lateral epicondylitis.

The veteran was afforded a hearing before a hearing officer 
at the RO in April 1999, at which time he testified that he 
occasionally experienced right hand numbness and tended to 
drop objects.  He argued that his right wrist disability had 
affected his employment because he would drop expensive 
tools.  He denied experiencing any fracture of his wrist in 
service, but indicated that his wrist was placed in a brace 
following his motorcycle accident.

In a September 1999 statement, the veteran's representative 
alleged that the veteran's right wrist weakness rendered him 
physically unable to "do as much as he should be able."  
The representative indicated that the veteran worked with 
extreme wrist pain which could cause him to become 
unemployed.

At his September 2002 hearing before the undersigned, the 
veteran testified that he worked in a collision and repair 
center, and that his job involved heavy lifting and holding 
of heavy objects.  He indicated that his wrist caused 
occasional hand numbness, causing him to drop objects such as 
expensive tools.  He alleged that he used his right hand as 
his dominant hand at work.  He reported experiencing 
limitation of right wrist motion and decreased grip strength 
he indicated that his wrist pain limited the joint motion 
even further.  



Analysis

As noted in the Introduction, the veteran's service ended in 
August 1991.  Service connection for epicondylitis of the 
right wrist was granted in August 1999; the disability was 
evaluated as 10 percent disabling effective January 6, 1997, 
and this evaluation has remained in effect since that time.  
As discussed in the preceding section, the Board has 
determined that the veteran is entitled to an effective date 
of October 18, 1993, for the grant of service connection for 
right wrist epicondylitis.

The RO evaluated the veteran's right wrist disability as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5215.  Under Diagnostic Code 5215, a maximum 10 percent 
evaluation is warranted for limitation of wrist motion where 
dorsiflexion is less than 15 degrees, or where palmar flexion 
is limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  

Alternatively, a 20 percent rating is warranted for ankylosis 
of the minor wrist that is favorable in 20 degrees to 30 
degrees dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 
5214 (2002).  Limitation of supination to 30 degrees or less 
warrants a 10 percent evaluation.  Limitation of pronation of 
the non-dominant extremity where motion is lost beyond the 
last quarter of arc (hand does not approach full pronation), 
or where motion is lost beyond middle of arc, warrants a 20 
percent evaluation.  Loss of supination and pronation of the 
non-dominant extremity with hand fixed near the middle of the 
arc or moderate pronation, or where hand fixed in full 
pronation, warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5213 (2002).

Malunion or nonunion of the radius or ulna may result in the 
award of ratings greater than 10 percent, depending on the 
alignment, amount of bone loss, or location of nonunion. 38 
C.F.R. § 4.71a, Diagnostic Codes 5210, 5211, 5212 (2002).  In 
all wrist injuries, multiple impaired finger movements due to 
tendon tie-up, or muscle or nerve injury, are to be 
separately rated and combined, with the combined rating not 
to exceed the rating for loss of use of the hand.  38 C.F.R. 
§ 4.71a, Note following Diagnostic Code 5213 (2002).

According to the Rating Schedule, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved; when limitation of motion is noncompensable, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.   

The Board initially notes that although the May 1997 examiner 
described the veteran as right-handed and the veteran has 
testified that he uses his right hand as his dominant hand 
when working, his service medical records indicate that he is 
left-handed, the May 1995 examiner described him as left-
handed, and his VA treating physicians have described him as 
left-handed.  The veteran does not actually dispute that he 
is left-handed, but rather argues that he uses his right hand 
for his occupational tasks.  In light of the above, the Board 
concludes that the veteran's left hand is his dominant hand.  

The veteran is currently receiving the maximum schedular 
rating available under the diagnostic code for limitation of 
wrist motion other than ankylosis.  Moreover, the veteran has 
consistently evidenced a substantial range of right wrist 
motion when examined by his treating physicians and by VA 
examiners in connection with the instant claim.  The Board 
acknowledges that the veteran has complained of wrist 
weakness and occasionally exhibited decreased grip strength 
on examination, but notes that the veteran's upper extremity 
strength has consistently been described as full, and that 
the May 1997 examiner specifically noted that the veteran's 
breakaway weakness was inconsistent with his well developed 
musculature.  In any event, the veteran's complaints of wrist 
pain and weakness were specifically considered in January 
2000, but his treating physicians at that time concluded that 
the wrist remained functional.  In other words, the veteran's 
right wrist is not ankylosed, and the Board further finds 
that the functional impairment associated with any right 
wrist pain and weakness does not justify assignment of a 
rating greater than 10 percent, particularly as the veteran 
clearly retains a significant level of right wrist motion, 
and as gripping in the right hand is largely preserved.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997); but see 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, the 
veteran is not entitled to a rating in excess of 10 percent 
under Diagnostic Codes 5214 or 5215, or under Diagnostic 
Codes 5003 or 5010.

In addition, as the veteran has evidenced full supination of 
the forearm with only minimally diminished pronation, the 
Board finds that a rating in excess of 10 percent under 
Diagnostic Code 5213 is also not warranted.  See 38 C.F.R. 
§ 4.71, Plate I (2002).

The Board recognizes that the veteran essentially contends 
that his service-connected right wrist disability involves 
neurological impairment and affects the fingers of his hand.  
The Board points out, however, that the veteran is already 
separately rated for weakness and paresthesia of his right 
hand.  The Board also notes that the veteran has been 
diagnosed with carpal tunnel syndrome of the right wrist, and 
that none of his treating or examining physicians has in any 
event suggested the presence of neurological impairment 
associated with the service-connected right wrist disability 
itself.  Moreover, despite his complaints of finger 
stiffness, his treating physicians in January 2000 found no 
evidence of any limitation of right finger motion.  
Accordingly, the Board concludes that separate ratings under 
any neurological diagnostic code or under any diagnostic code 
pertaining to impaired finger movements are not warranted in 
connection with the instant claim.

The Board lastly notes that while the veteran has X-ray 
evidence of a healed fracture, he reported as early as 
December 1982 that he sustained the fracture well before he 
first entered service, and there is no indication that he 
ever sustained a second right wrist fracture, including at 
the time of his motorcycle accident in service; X-ray studies 
of the right wrist at that time were reported as normal.  In 
any event, even assuming that the service-connected right 
wrist disability involved the wrist fracture noted on post-
service X-ray studies, the Board notes that the fracture has 
consistently been described as healed, without any indication 
of malunion, nonunion, bad alignment, deformity or loss of 
bone substance.  A rating higher than 10 percent under 
Diagnostic Codes 5210, 5211 or 5212 is consequently not 
warranted.

In sum, the veteran retains a substantial level of right 
wrist motion, even with consideration of functional 
impairment due to pain and complaints of weakness, without 
any associated neurological impairment or involvement of the 
fingers of the right hand.  Accordingly, the Board concludes 
that a rating in excess of 10 percent for right wrist 
epicondylitis is not warranted.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2002).  Although the veteran contends that his 
right wrist disability has adversely affected his employment 
in that he drops tools, is not able to do as much as he 
should be able to do, and needs to rely on the kindness of 
his friends to avoid termination from his job, the record 
nevertheless reflects that he has been employed on a steady 
basis for a number of years, and that he has not lost a 
substantial amount of time from work on account of his 
service-connected right wrist disability.  Nor has he adduced 
any evidence showing that his disability has otherwise 
adversely affected his position, despite his contention that 
he may become unemployed in the future.  In addition, there 
is no evidence that the veteran's disability has necessitated 
frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996) ; 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board notes that the RO, in granting the 
veteran's claim for service connection for right wrist 
epicondylitis, assigned the veteran an effective date for the 
grant of service connection of January 6, 1997.  As discussed 
in the prior section, the Board has determined that the 
veteran is entitled to an effective date of October 18, 1993, 
for the grant of service connection for right wrist 
epicondylitis.  The Board has reviewed the evidence on file 
and concludes that the veteran has evidenced an underlying 10 
percent level of severity, but no more, for his condition 
since the award of service connection.  Accordingly, the 
veteran is entitled to assignment of a 10 percent rating for 
his disability for the entire period since October 18, 1993.  
See Fenderson, supra.


ORDER

Entitlement to service connection for residuals of pneumonia 
is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to an effective date of October 18, 1993, for the 
grant of service connection for right wrist epicondylitis is 
granted.

Entitlement to a rating in excess of 10 percent for right 
wrist epicondylitis since October 18, 1993, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

